Notice or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Objections
Claims 1 and 18, along with the respective dependent claims are objected to because of the following informalities:  
Claim 1 recites “a driving transistor coupled to a data line and a read line” which is interpreted to mean a driving transistor coupled to a data line and a driving transistor coupled to a read line.  Application Fig. 3 shows a driving transistor DTFT coupled to data line DATA through circuit elements T6 and C2, but does not show a similar coupling between driving transistor DTFT and a read line.  Further, while the Application Specification recites “a driving transistor coupled to a data line and a read line” at paragraph [0005], the Application Specification does not clearly illustrate and describe how a useful coupling is made between a driving transistor DTFT and a read line. 
Examination is advanced presuming a driving transistor is electrically coupled to a data line and optically coupled through a light-sensing-touch sub-circuit to a read line. 

Claim 1 recites “an organic light-emitting diode (OLED) having a first electrode coupled to the driving transistor and the read line” which is interpreted to mean an organic light-emitting diode (OLED) having a first electrode coupled to the driving transistor and an organic light-emitting diode (OLED) having a first electrode coupled to a read line.  Application Fig. 3 shows an organic light-emitting diode (OLED) coupled to a driving transistor DTFT, but does not show a similar coupling between an organic light-emitting diode (OLED) and a read line.  Further, while the Application Specification recites “a driving transistor coupled to a data line and a read line” at paragraph [0005], the Application Specification does not clearly illustrate and describe how a useful coupling is made between an organic light-emitting diode (OLED) and a read line. 
Examination is advanced presuming an organic light-emitting diode (OLED) first electrode is electrically coupled to a driving transistor and optically coupled through a light-sensing-touch sub-circuit to a read line.  

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 USC § 103 as being unpatentable over Yang513 (Yang; Shengji, US 20160103513 A1) in view of Qing (Qing; Haigang et al., US 20150221255 A1). 
Regarding claim 1 (original, as interpreted given the objections), Yang513 discloses a touch-control pixel-driving circuit in a display apparatus (Yang513, describes a touch-control, pixel driving circuit; see [0001], [0005]), the circuit comprising: 
a driving transistor coupled to a data line and a read line (Yang513, Fig. 1, showing a driving transistor DTFT electrically coupled to a data line Vdata and optically coupled through a light-sensing-touch sub-circuit to a read line; [0040], [0047]); 
an organic light-emitting diode (OLED) having a first electrode coupled to the driving transistor and the read line, and a second electrode coupled to a reference voltage terminal (Yang513, Fig. 1, showing an organic light-emitting diode D having a first electrode electrically coupled to a driving transistor and optically coupled through a light-sensing-touch sub-circuit to a read line, and having a second electrode coupled to a ground point or a reference terminal; see [0057], [0061]); 
a light-sensing-touch sub-circuit coupled to the data line and the read line and configured to be reset by a first control signal and a second control signal to send a raw signal to the read line based on a high-level voltage at the data line, and to generate a sensing signal depended on a change of the raw signal due to a touch and send the sensing signal to the read line (Yang513, Fig. 1, showing a light-sensing-touch sub-circuit or photosensitive sub-circuit 2 connected to a data line Vdata, a read line, a first control line or a scan1 line providing a first control signal, a second control line or a 
and a driving sub-circuit coupled to the driving transistor and configured to charge and discharge the driving transistor using a power-supply voltage from a power terminal and a data signal from the data line controlled by the first control signal, the second control signal and a third control signal, and to drive the OLED for emitting light (Yang513, Fig. 1, showing a driving sub-circuit coupled to the driving transistor DTFT, a first control line or a scan1 line providing a first control signal, a second control line or a scan2 line providing a second control signal, a third control line EM providing a third control signal, a data line Vdata providing a data signal, containing transistors T3, T4, and T6, capacitor C2, and using Vdd power from power terminal S; see [0052], [0053]). 
In the interest of compact prosecution, the narrower-than-claimed limitation of enabling the scan transistor independently of the emission transistor and the readout transistor is considered, which leads to a conclusion that Yang513 differs from the instant invention only in that Yang513 does not appear to explicitly disclose: enabling the scan transistor independently of the emission transistor and the readout transistor. 
However, in an analogous field of endeavor, Qing discloses a touch-control pixel-driving circuit in a display apparatus (Qing; see [0007]) which 
enables the scan transistor independently of the emission transistor and the readout transistor (Qing, Fig. 10, showing a pixel circuit having a third control signal G(n) operating a scan transistor T5 independently of a first control signal G(n+2) 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Yang513’s touch-input, display-output apparatus containing a driving transistor driving an organic light-emitting diode’s anode, the cathode of which is at the reference potential, a light detector circuit transmitting a detected light emission signal to the read line, and discharge switch neutralizing any residual charge differential across the driving transistor electrodes, with Qing’s touch-control pixel-driving circuit in a display apparatus which enables the scan transistor independently of the emission transistor and the readout transistor, especially when considering the motivation to modify Yang513 with Qing arising from the stated desire to integrate a touch control circuit into a display panel’s OLED pixel circuit perfectly and without added complexity in the circuit structure and operation, to compensate for a shift in the threshold voltage of the driving transistor and enhance brightness uniformity (Qing; see [0007], [0008]). 
Regarding claim 2 (original, as interpreted given the objections), Yang513 and Qing disclose the circuit of claim 1, wherein the light-sensing-touch subcircuit comprises 
a photo transistor, a reset sub-subcircuit coupled to the photo transistor and the data line and configured to receive the first control signal, a transport sub-subcircuit coupled to the photo transistor and the read line and configured to receive the second control signal, and a storage sub-subcircuit coupled to the photo transistor for storing a current signal converted by the photo transistor sensing a light signal (Yang513, Fig. 1, shows a reset sub-subcircuit M3 coupled to a data line Vdata, a photo transistor M2 
The motivation to combine presented prior applies equally here.
Regarding claim 3 (original, as interpreted given the objections), Yang513 and Qing disclose the circuit of claim 2, wherein the reset sub-subcircuit comprises 
a first transistor having a control terminal being provided with the first control signal, a first terminal coupled to the data line, and a second terminal coupled a control terminal and a second terminal of the photo transistor, wherein the first control signal is configured to provide a turn-on signal to make the first transistor in conduction state in a reset period to allow an initial data signal at a high voltage level from the data line as the raw signal to be passed to the photo transistor (Yang513, Fig. 1, shows a reset transistor or a first transistor M3 coupled to a data line Vdata, a photo transistor M2 converting the light signal to an electrical signal, and a transport sub-circuit M4 transmitting the electrical signal to a read line; see [0057], [0063]). 
The motivation to combine presented prior applies equally here.
Regarding claim 4 (original, as interpreted given the objections), Yang513 and Qing disclose the circuit of claim 3, 
wherein the photo transistor is configured to generate a photocurrent signal upon being illuminated by an external light signal, the photocurrent signal being added to the raw signal as a change of the raw signal (Yang513, Fig. 1, shows a reset transistor or a first transistor M3, a photo transistor M2 converting the light signal to an electrical current signal, and a transport sub-circuit M4 transmitting the electrical signal to a read line; see [0057], [0063]). 

Regarding claim 6 (original, as interpreted given the objections), Yang513 and Qing disclose the circuit of claim 2, 
wherein the storage sub-subcircuit comprises a first capacitor having a first electrode coupled to a first terminal of the photo transistor and a second electrode coupled to a control terminal of the photo transistor (Yang513, Fig. 1, shows a photo transistor M2 coupled to a capacitor C1; see [0042]). 
The motivation to combine presented prior applies equally here.
Regarding claim 7 (original, as interpreted given the objections), Yang513 and Qing disclose the circuit of claim 1, 
wherein the driving sub-circuit comprises a charger sub-subcircuit and a regulator sub-subcircuit, wherein the charger sub-subcircuit is configured to couple with the power terminal, the driving transistor, and the reference voltage terminal, and is configured to receive the first control signal and the second control signal to control charging or discharging of the driving transistor by the power-supply voltage from the power terminal, wherein the regulator sub-subcircuit is configured to couple with the data line and the driving transistor, and configured to receive the third control signal to regulate a voltage level at a control terminal of the driving transistor (Yang513, Fig. 1, shows a charger sub-subcircuit T3 and T4 coupled to a driving transistor DTFT, a first control line or a scan1 line providing a first control signal, a second control line or a scan2 line providing a second control signal, Vdd power terminal S and ground, or a reference voltage terminal, and shows a regulator sub-subcircuit T6 and C2 coupled to a data line Vdata and a driving transistor DTFT; see [0052], [0053], [0057], [0061]; Qing, 
The motivation to combine presented prior applies equally here. 
Regarding claim 8 (original, as interpreted given the objections), Yang513 and Qing disclose the circuit of claim 7, 
wherein the charger sub-subcircuit is further configured to receive the second control signal to make the driving transistor in conduction state for passing a driving current to drive the OLED for emitting light (Yang513, Fig. 1, shows a second control line or a scan2 line providing a second control signal Scan2 to drive the gate of the driving transistor DTFT; see [0053]). 
The motivation to combine presented prior applies equally here.
Regarding claim 11 (original, as interpreted given the objections), Yang513 and Qing disclose the circuit of claim 7, 
wherein the power terminal provides the power-supply voltage at a high voltage level and the reference voltage terminal is grounded at a low voltage level (Yang513, Fig. 1, shows power connections at terminal S for Vdd and ground for the reference voltage; see [0057], [0061]; one of ordinary skill in the art at the time of filing would have recognized the S and ground points as power supply connections). 
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 12-20 are allowed over the art of record.

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below:
Yang; Shengji, US 20160062522 A1, describes a display pixel circuit having an optical touch detection circuit and three periods of operation;
Kwak; Sanghyeon, US 20140145917 A1, describes a display pixel circuit having three periods of operation;
Kurokawa; Yoshiyuki, US 20180005566 A1, describes a display pixel circuit having a capacitive touch detection circuit and multiple periods of operation; 
Toyotaka; Kouhei, US 20180180951 A1, describes a display pixel circuit having a capacitive touch detection circuit and three periods of operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693